 
Exhibit 10.1
 
AMENDED PLAN AND OFFERING DOCUMENT
 
TIVO INC.
1999 EMPLOYEE STOCK PURCHASE PLAN
 
Adopted by Board of Directors July 14, 1999
Approved by Stockholders July 14, 1999
Amended and Restated by Board of Directors August 15, 2002
 
1.    Purpose.
 
(a)    The purpose of the Plan is to provide a means by which Employees of the
Company and certain designated Affiliates may be given an opportunity to
purchase Shares of the Company.
 
(b)    The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.
 
(c)    The Company intends that the Rights to purchase Shares granted under the
Plan be considered options issued under an “employee stock purchase plan,” as
that term is defined in Section 423(b) of the Code.
 
2.    Definitions.
 
(a)    “Affiliate” means any parent corporation or subsidiary corporation,
whether now or hereafter existing, as those terms are defined in Sections 424(e)
and (f), respectively, of the Code.
 
(b)    “Board” means the Board of Directors of the Company.
 
(c)    “Code” means the United States Internal Revenue Code of 1986, as amended.
 
(d)    “Committee” means a Committee appointed by the Board in accordance with
subparagraph 3(c) of the Plan.
 
(e)    “Company” means TiVo Inc., a Delaware corporation.
 
(f)    “Director” means a member of the Board.
 
(g)    “Eligible Employee” means an Employee who meets the requirements set
forth in the Offering for eligibility to participate in the Offering.
 
(h)    “Employee” means any person, including Officers and Directors, employed
by the Company or an Affiliate of the Company. Neither service as a Director nor
payment of a director’s fee shall be sufficient to constitute “employment” by
the Company or the Affiliate.
 
(i)    “Employee Stock Purchase Plan” means a plan that grants rights intended
to be options issued under an “employee stock purchase plan,” as that term is
defined in Section 423(b) of the Code.



--------------------------------------------------------------------------------

(j)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
 
(k)    “Fair Market Value” means the value of a security, as determined in good
faith by the Board. If the security is listed on any established stock exchange
or traded on the Nasdaq National Market or the Nasdaq SmallCap Market, then,
except as otherwise provided in the Offering, the Fair Market Value of the
security shall be the closing sales price (rounded up where necessary to the
nearest whole cent) for such security (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the relevant security of the Company) on the
trading day prior to the relevant determination date, as reported in The Wall
Street Journal or such other source as the Board deems reliable.
 
(l)    “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or subsidiary, does not receive
compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.
 
(m)    “Offering” means the grant of Rights to purchase Shares under the Plan to
Eligible Employees.
 
(n)    “Offering Date” means a date selected by the Board for an Offering to
commence.
 
(o)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
the Treasury regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time, and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director, or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
 
(p)    “Participant” means an Eligible Employee who holds an outstanding Right
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Right granted under the Plan.
 
(q)    “Plan” means this 1999 Employee Stock Purchase Plan.
 
(r)    “Purchase Date” means one or more dates established by the Board during
an Offering on which Rights granted under the Plan shall be exercised and
purchases of Shares carried out in accordance with such Offering.
 
(s)    “Right” means an option to purchase Shares granted pursuant to the Plan.
 
(t)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3 as in effect with respect to the Company at the time discretion is
being exercised regarding the Plan.
 
(u)    “Securities Act” means the United States Securities Act of 1933, as
amended.
 
(v)    “Share” means a share of the common stock of the Company.



--------------------------------------------------------------------------------

 
3.    Administration.
 
(a)    The Board shall administer the Plan unless and until the Board delegates
administration to a Committee, as provided in subparagraph 3(c). Whether or not
the Board has delegated administration, the Board shall have the final power to
determine all questions of policy and expediency that may arise in the
administration of the Plan.
 
(b)    The Board (or the Committee) shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
 
(i)    To determine when and how Rights to purchase Shares shall be granted and
the provisions of each Offering of such Rights (which need not be identical).
 
(ii)    To designate from time to time which Affiliates of the Company shall be
eligible to participate in the Plan.
 
(iii)    To construe and interpret the Plan and Rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.
 
(iv)    To amend the Plan as provided in paragraph 14.
 
(v)    Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Affiliates and to carry out the intent that the Plan be treated as an Employee
Stock Purchase Plan.
 
(c)    The Board may delegate administration of the Plan to a Committee of the
Board composed of two (2) or more members, all of the members of which Committee
may be, in the discretion of the Board, Non-Employee Directors and/or Outside
Directors. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee of two
(2) or more Outside Directors any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or such a subcommittee), subject, however, to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan.
 
4.    Shares Subject to the Plan.
 
(a)    Subject to the provisions of paragraph 13 relating to adjustments upon
changes in securities, the Shares that may be sold pursuant to Rights granted
under the Plan shall not exceed in the aggregate six hundred thousand (600,000)
Shares. If any Right granted under the Plan shall for any reason terminate
without having been exercised, the Shares not purchased under such Right shall
again become available for the Plan.



--------------------------------------------------------------------------------

 
(b)    The aggregate number of Shares that may be sold pursuant to Rights
granted under the Plan as specified in paragraph 4(a) hereof automatically shall
be increased as follows:
 
(i)    On December 31 each year (the “Calculation Date”) for ten (10) years,
commencing on December 31, 1999 and ending on December 31, 2008, the aggregate
number of Shares specified in paragraph 4(a) hereof shall be increased by the
least of (1) that number of Shares equal to five percent (5%) of the Diluted
Shares Outstanding, (2) five hundred thousand (500,000) Shares, or (3) a smaller
number of Shares as determined by the Board; provided, however, that commencing
October 31, 2002, and through October 31, 2008, the Calculation Date for
purposes of this paragraph 4 shall be October 31 instead of December 31.
 
(ii)    For purposes of paragraph 4(b)(i) hereof, “Diluted Shares Outstanding”
shall mean, as of any date, (1) the number of outstanding Shares on such
Calculation Date, plus (2) the number of Shares issuable upon such Calculation
Date assuming the conversion of all outstanding Preferred Stock and convertible
notes, plus (3) the additional number of dilutive Common Stock equivalent shares
outstanding as the result of any options or warrants outstanding during the
fiscal year, calculated using the treasury stock method.
 
(c)    The Shares subject to the Plan may be unissued Shares or Shares that have
been bought on the open market at prevailing market prices or otherwise.
 
5.    Grant of Rights; Offering.
 
(a)    The Board may from time to time grant or provide for the grant of Rights
to purchase Shares of the Company under the Plan to Eligible Employees in an
Offering on an Offering Date or Dates selected by the Board. Each Offering shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate, which shall comply with the requirements of Section 423(b)(5)
of the Code that all Employees granted Rights to purchase Shares under the Plan
shall have the same rights and privileges. The terms and conditions of an
Offering shall be incorporated by reference into the Plan and treated as part of
the Plan. The provisions of separate Offerings need not be identical, but each
Offering shall include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering shall be effective, which period shall not exceed
twenty-seven (27) months beginning with the Offering Date, and the substance of
the provisions contained in paragraphs 6 through 9, inclusive.
 
(b)    If a Participant has more than one Right outstanding under the Plan,
unless he or she otherwise indicates in agreements or notices delivered
hereunder: (i) each agreement or notice delivered by that Participant will be
deemed to apply to all of his or her Rights under the Plan, and (ii) an
earlier-granted Right (or a Right with a lower exercise price, if two Rights
have identical grant dates) will be exercised to the fullest possible extent
before a later-granted Right (or a Right with a higher exercise price if two
Rights have identical grant dates) will be exercised.
 
6.    Eligibility.
 
(a)    Rights may be granted only to Employees of the Company or, as the Board
may designated as provided in subparagraph 3(b), to Employees of an Affiliate.
Except as provided in subparagraph 6(b), an Employee shall not be eligible to be
granted Rights under the Plan unless, on the Offering Date, such Employee has
been in the employ of the Company or the Affiliate, as the case may be, for such
continuous period preceding such grant as the Board may require, but in no event
shall the required period of continuous employment be equal to or greater than
two (2) years.



--------------------------------------------------------------------------------

 
(b)    The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Right under that
Offering, which Right shall thereafter be deemed to be a part of that Offering.
Such Right shall have the same characteristics as any Rights originally granted
under that Offering, as described herein, except that:
 
(i)    the date on which such Right is granted shall be the “Offering Date” of
such Right for all purposes, including determination of the exercise price of
such Right;
 
(ii)    the period of the Offering with respect to such Right shall begin on its
Offering Date and end coincident with the end of such Offering; and
 
(iii)    the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Right under that Offering.
 
(c)    No Employee shall be eligible for the grant of any Rights under the Plan
if, immediately after any such Rights are granted, such Employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
subparagraph 6(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any Employee, and stock which such Employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such Employee.
 
(d)    An Eligible Employee may be granted Rights under the Plan only if such
Rights, together with any other Rights granted under all Employee Stock Purchase
Plans of the Company and any Affiliates, as specified by Section 423(b)(8) of
the Code, do not permit such Eligible Employee’s rights to purchase Shares of
the Company or any Affiliate to accrue at a rate which exceeds twenty five
thousand dollars ($25,000) of the fair market value of such Shares (determined
at the time such Rights are granted) for each calendar year in which such Rights
are outstanding at any time.
 
(e)    The Board may provide in an Offering that Employees who are highly
compensated Employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.
 
7.    Rights; Purchase Price.
 
(a)    On each Offering Date, each Eligible Employee, pursuant to an Offering
made under the Plan, shall be granted the Right to purchase up to the number of
Shares purchasable either:
 
(i)    with a percentage designated by the Board not exceeding fifteen percent
(15%) of such Employee’s Earnings (as defined by the Board in each Offering)
during the period which begins on the Offering Date (or such later date as the
Board determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering; or
 
(ii)    with a maximum dollar amount designated by the Board that, as the Board
determines for a particular Offering, (1) shall be withheld, in whole or in
part, from such Employee’s Earnings (as defined by the Board in each Offering)
during the period which begins on the Offering Date (or such later date as the
Board determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering and/or (2)
shall be contributed, in whole or in part, by such Employee during such period.



--------------------------------------------------------------------------------

 
(b)    The Board shall establish one or more Purchase Dates during an Offering
on which Rights granted under the Plan shall be exercised and purchases of
Shares carried out in accordance with such Offering.
 
(c)    In connection with each Offering made under the Plan, the Board may
specify a maximum amount of Shares that may be purchased by any Participant as
well as a maximum aggregate amount of Shares that may be purchased by all
Participants pursuant to such Offering. In addition, in connection with each
Offering that contains more than one Purchase Date, the Board may specify a
maximum aggregate amount of Shares which may be purchased by all Participants on
any given Purchase Date under the Offering. If the aggregate purchase of Shares
upon exercise of Rights granted under the Offering would exceed any such maximum
aggregate amount, the Board shall make a pro rata allocation of the Shares
available in as nearly a uniform manner as shall be practicable and as it shall
deem to be equitable.
 
(d)    The purchase price of Shares acquired pursuant to Rights granted under
the Plan shall be not less than the lesser of:
 
(i)    an amount equal to eighty-five percent (85%) of the fair market value of
the Shares on the Offering Date; or
 
(ii)    an amount equal to eighty-five percent (85%) of the fair market value of
the Shares on the Purchase Date.
 
8.      Participation; Withdrawal; Termination.
 
(a)    An Eligible Employee may become a Participant in the Plan pursuant to an
Offering by delivering a participation agreement to the Company within the time
specified in the Offering, in such form as the Company provides. Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board of such Employee’s Earnings during the Offering (as
defined in each Offering). The payroll deductions made for each Participant
shall be credited to a bookkeeping account for such Participant under the Plan
and either may be deposited with the general funds of the Company or may be
deposited in a separate account in the name of, and for the benefit of, such
Participant with a financial institution designated by the Company. To the
extent provided in the Offering, a Participant may reduce (including to zero) or
increase such payroll deductions. To the extent provided in the Offering, a
Participant may begin such payroll deductions after the beginning of the
Offering. A Participant may make additional payments into his or her account
only if specifically provided for in the Offering and only if the Participant
has not already had the maximum permitted amount withheld during the Offering.
 
(b)    At any time during an Offering, a Participant may terminate his or her
payroll deductions under the Plan and withdraw from the Offering by delivering
to the Company a notice of withdrawal in such form as the Company provides. Such
withdrawal may be elected at any time prior to the end of the Offering except as
provided by the Board in the Offering. Upon such withdrawal from the Offering by
a Participant, the Company shall distribute to such Participant all of his or
her accumulated payroll deductions (reduced to the extent, if any, such
deductions have been used to acquire Shares for the Participant) under the
Offering, without interest unless otherwise specified in the Offering, and such
Participant’s interest in that Offering shall be automatically terminated. A
Participant’s withdrawal from an Offering will have no effect upon such
Participant’s eligibility to participate in any other Offerings under the Plan
but such Participant will be required to deliver a new participation agreement
in order to participate in subsequent Offerings under the Plan.





--------------------------------------------------------------------------------

 
(c)    Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating Employee’s employment with the
Company or a designated Affiliate for any reason (subject to any post-employment
participation period required by law) or other lack of eligibility. The Company
shall distribute to such terminated Employee all of his or her accumulated
payroll deductions (reduced to the extent, if any, such deductions have been
used to acquire Shares for the terminated Employee) under the Offering, without
interest unless otherwise specified in the Offering. If the accumulated payroll
deductions have been deposited with the Company’s general funds, then the
distribution shall be made from the general funds of the Company, without
interest. If the accumulated payroll deductions have been deposited in a
separate account with a financial institution as provided in subparagraph 8(a),
then the distribution shall be made from the separate account, without interest
unless otherwise specified in the Offering.
 
(d)    Rights granted under the Plan shall not be transferable by a Participant
otherwise than by will or the laws of descent and distribution, or by a
beneficiary designation as provided in paragraph 15 and, otherwise during his or
her lifetime, shall be exercisable only by the person to whom such Rights are
granted.
 
9.    Exercise.
 
(a)    On each Purchase Date specified therefor in the relevant Offering, each
Participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of Shares up to the maximum amount of Shares
permitted pursuant to the terms of the Plan and the applicable Offering, at the
purchase price specified in the Offering. No fractional Shares shall be issued
upon the exercise of Rights granted under the Plan unless specifically provided
for in the Offering.
 
(b)    Unless otherwise specifically provided in the Offering, the amount, if
any, of accumulated payroll deductions remaining in any Participant’s account
after the purchase of Shares that is equal to the amount required to purchase
one or more whole Shares on the final Purchase Date of the Offering shall be
distributed in full to the Participant at the end of the Offering, without
interest. If the accumulated payroll deductions have been deposited with the
Company’s general funds, then the distribution shall be made from the general
funds of the Company, without interest. If the accumulated payroll deductions
have been deposited in a separate account with a financial institution as
provided in subparagraph 8(a), then the distribution shall be made from the
separate account, without interest unless otherwise specified in the Offering.
 
(c)    No Rights granted under the Plan may be exercised to any extent unless
the Shares to be issued upon such exercise under the Plan (including Rights
granted thereunder) are covered by an effective registration statement pursuant
to the Securities Act and the Plan is in material compliance with all applicable
state, foreign and other securities and other laws applicable to the Plan. If on
a Purchase Date in any Offering hereunder the Plan is not so registered or in
such compliance, no Rights granted under the Plan or any Offering shall be
exercised on such Purchase Date, and the Purchase Date shall be delayed until
the Plan is subject to such an effective registration statement and such
compliance, except that the Purchase Date shall not be delayed more than twelve
(12) months and the Purchase Date shall in no event be more than twenty-seven
(27) months from the Offering Date. If, on the Purchase Date of any Offering
hereunder, as delayed to the maximum extent permissible, the Plan is not
registered and in such compliance, no Rights granted under the Plan or any
Offering shall be exercised and all payroll deductions accumulated during the
Offering (reduced to the extent, if any, such deductions have been used to
acquire Shares) shall be distributed to the Participants, without interest
unless otherwise specified in the Offering. If the accumulated payroll
deductions have been deposited with the Company’s general funds, then the
distribution shall be made from the general funds of the Company, without
interest. If the accumulated payroll deductions have been deposited in a
separate account with a financial institution as provided in subparagraph 8(a),
then the distribution shall be made from the separate account, without interest
unless otherwise specified in the Offering.





--------------------------------------------------------------------------------

 
10.    Covenants of the Company.
 
(a)    During the terms of the Rights granted under the Plan, the Company shall
ensure that the amount of Shares required to satisfy such Rights are available.
 
(b)    The Company shall seek to obtain from each federal, state, foreign or
other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell Shares upon exercise of the
Rights granted under the Plan. If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of Shares under the Plan, the Company shall be relieved from any liability for
failure to issue and sell Shares upon exercise of such Rights unless and until
such authority is obtained.
 
11.    Use of Proceeds from Shares.
 
Proceeds from the sale of Shares pursuant to Rights granted under the Plan shall
constitute general funds of the Company.
 
12.    Rights as a Stockholder.
 
A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, Shares subject to Rights granted under the
Plan unless and until the Participant’s Shares acquired upon exercise of Rights
under the Plan are recorded in the books of the Company.
 
13.    Adjustments upon Changes in Securities.
 
(a)    If any change is made in the Shares subject to the Plan, or subject to
any Right, without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of Shares subject to the Plan pursuant to subparagraph 4(a), and the
outstanding Rights will be appropriately adjusted in the class(es), number of
Shares and purchase limits of such outstanding Rights. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction that does not involve the receipt of consideration by the
Company.)
 
(b)    In the event of: (i) a dissolution, liquidation, or sale of all or
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving corporation; or (iii) a reverse merger
in which the Company is the surviving corporation but the Shares outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, then: (1)
any surviving or acquiring corporation shall assume Rights outstanding under the
Plan or shall substitute similar rights (including a right to acquire the same
consideration paid to Stockholders in the transaction described in this
subparagraph 13(b)) for those outstanding under the Plan, or (2) in the event
any surviving or acquiring corporation refuses to assume such Rights or to
substitute similar rights for those outstanding under the Plan, then, as
determined by the Board in its sole discretion such Rights may continue in full
force and effect or the Participants’ accumulated payroll deductions (exclusive
of any accumulated interest which cannot be applied toward the purchase of
Shares under the terms of the Offering) may be used to purchase Shares
immediately prior to the transaction described above under the ongoing Offering
and the Participants’ Rights under the ongoing Offering thereafter terminated.





--------------------------------------------------------------------------------

 
14.    Amendment of the Plan.
 
(a)    The Board at any time, and from time to time, may amend the Plan.
However, except as provided in paragraph 13 relating to adjustments upon changes
in securities and except as to minor amendments to benefit the administration of
the Plan, to take account of a change in legislation or to obtain or maintain
favorable tax, exchange control or regulatory treatment for Participants or the
Company or any Affiliate, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary for
the Plan to satisfy the requirements of Section 423 of the Code, Rule 16b-3
under the Exchange Act and any Nasdaq or other securities exchange listing
requirements. Currently under the Code, stockholder approval within twelve (12)
months before or after the adoption of the amendment is required where the
amendment will:
 
(i)    Increase the amount of Shares reserved for Rights under the Plan;
 
(ii)    Modify the provisions as to eligibility for participation in the Plan to
the extent such modification requires stockholder approval in order for the Plan
to obtain employee stock purchase plan treatment under Section 423 of the Code
or to comply with the requirements of Rule 16b-3; or
 
(iii)    Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to obtain employee stock purchase
plan treatment under Section 423 of the Code or to comply with the requirements
of Rule 16b-3.
 
(b)    It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide Employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Employee Stock Purchase Plans
and/or to bring the Plan and/or Rights granted under it into compliance
therewith.
 
(c)    Rights and obligations under any Rights granted before amendment of the
Plan shall not be impaired by any amendment of the Plan, except with the consent
of the person to whom such Rights were granted, or except as necessary to comply
with any laws or governmental regulations, or except as necessary to ensure that
the Plan and/or Rights granted under the Plan comply with the requirements of
Section 423 of the Code.
 
15.    Designation of Beneficiary.
 
(a)    A Participant may file a written designation of a beneficiary who is to
receive any Shares and/or cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death subsequent to the end of an
Offering but prior to delivery to the Participant of such Shares and cash. In
addition, a Participant may file a written designation of a beneficiary who is
to receive any cash from the Participant’s account under the Plan in the event
of such Participant’s death during an Offering.
 
(b)    The Participant may change such designation of beneficiary at any time by
written notice. In the event of the death of a Participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such Participant’s death, the Company shall deliver such Shares and/or cash to
the executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its sole discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the Participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.





--------------------------------------------------------------------------------

 
16.    Termination or Suspension of the Plan.
 
(a)    The Board in its discretion may suspend or terminate the Plan at any
time. Unless sooner terminated, the Plan shall terminate at the time that all of
the Shares subject to the Plan’s reserve, as increased and/or adjusted from time
to time, have been issued under the terms of the Plan. No Rights may be granted
under the Plan while the Plan is suspended or after it is terminated.
 
(b)    Rights and obligations under any Rights granted while the Plan is in
effect shall not be impaired by suspension or termination of the Plan, except as
expressly provided in the Plan or with the consent of the person to whom such
Rights were granted, or except as necessary to comply with any laws or
governmental regulation, or except as necessary to ensure that the Plan and/or
Rights granted under the Plan comply with the requirements of Section 423 of the
Code.
 
17.    Effective Date of Plan.
 
The Plan shall become effective as determined by the Board, but no Rights
granted under the Plan shall be exercised unless and until the Plan has been
approved by the stockholders of the Company within twelve (12) months before or
after the date the Plan is adopted by the Board, which date may be prior to the
effective date set by the Board.





--------------------------------------------------------------------------------

 
TIVO INC.
1999 EMPLOYEE STOCK PURCHASE PLAN
OFFERING
 
Adopted July 14, 1999
Amended and Restated August 15, 2002
 
1.    Grant of Rights.
 
(a)    The Board of Directors (“Board”) of TiVo Inc., a Delaware corporation
(the “Company”), pursuant to the Company’s 1999 Employee Stock Purchase Plan
(the “Plan”), hereby authorizes the grant of Rights to purchase Shares of the
Company to all Eligible Employees (an “Offering”). Defined terms not explicitly
defined in this Offering but defined in the Plan shall have the same definitions
as in the Plan. In the event of any conflict between the provisions of an
Offering and those of the Plan (including interpretations, amendments, rules and
regulations that may from time to time be promulgated and adopted pursuant to
the Plan), the provisions of the Plan shall control.
 
(b)    An “Offering Date” is the first day of an Offering. An Offering may
consist of one purchase period or may be divided into shorter purchase periods
(“Purchase Periods”). A “Purchase Date” is the last day of a Purchase Period or
the Offering, as the case may be.
 
(c)    Except as otherwise provided, each Offering hereunder shall be divided
into two (2) shorter Purchase Periods approximately six (6) months in length,
with Purchase Periods ending on April 30 and October 31.
 
(d)    The first Offering shall begin on the effective date of the initial
public offering of the Shares and end on October 31, 2000 (the “Initial
Offering”). The Initial Offering will be divided into two (2) shorter Purchase
Periods of approximately six (6) months in length, with the initial Purchase
Period ending on April 30, 2000 and the second Purchase Period ending on October
31, 2000.
 
(e)    Thereafter, Offerings shall begin on November 1, 2000 and on each
subsequent anniversary of the most recent Offering Date, and Purchase Periods
shall begin on each November 1 and May 1; provided, however, that if on the
first Purchase Date during an Offering the fair market value of the Shares is
less than it was on the Offering Date for that Offering, the day after such
Purchase Date shall become the next Offering Date and the Offering that would
otherwise have continued in effect shall immediately terminate. Each Offering
after the Initial Offering shall end on the day prior to the first anniversary
of its Offering Date unless sooner terminated as provided above.
 
(f)    Prior to the commencement of any Offering, the Board may change any or
all terms of such Offering and any subsequent Offerings. The granting of Rights
pursuant to each Offering hereunder shall occur on each respective Offering Date
unless, prior to such date (i) the Board determines that such Offering shall not
occur, or (ii) no Shares remain available for issuance under the Plan in
connection with the Offering.
 
(g)    Notwithstanding any other provisions of an Offering, if the terms of an
Offering as previously established by the Board would, as a result of a change
to applicable accounting standards, generate a charge to earnings, such Offering
shall terminate effective as of the day prior to the date such change to
accounting standards would otherwise first apply to the Offering (the “Offering
Termination Date”), and such Offering Termination Date shall be the final
Purchase Date of such Offering. A subsequent Offering shall commence on such
date and on such terms as shall be provided by the Board.



--------------------------------------------------------------------------------

 
2.    Eligible Employees.
 
(a)    All employees of the Company and each of its Affiliates incorporated in
the United States shall be granted Rights to purchase Shares under each Offering
on the Offering Date of such Offering, provided that each such employee
otherwise meets the employment requirements of subparagraph 6(a) of the Plan and
has been continuously employed for at least ten (10) days on the Offering Date
of such Offering (an “Eligible Employee”); however, the 10-day eligibility
requirement shall be waived with respect to the Initial Offering only.
 
(b)    Notwithstanding the foregoing, the following employees shall not be
Eligible Employees or be granted Rights under an Offering: (i) part-time or
seasonal employees whose customary employment is twenty (20) hours or less per
week or not more than five (5) months per calendar year or (ii) 5% stockholders
(including ownership through unexercised options) described in subparagraph 6(c)
of the Plan.
 
(c)    Notwithstanding the foregoing, each person who first becomes an Eligible
Employee ten (10) or more days prior to the end of the first Purchase Period of
an Offering may, as of the first day of the second Purchase Period during that
Offering, receive a Right under such Offering, which Right shall thereafter be
deemed to be a part of the Offering. Such Right shall have the same
characteristics as any Rights originally granted under the Offering except that:
 
(i)    the date on which such Right is granted shall be the “Offering Date” of
such Right for all purposes, including determination of the exercise price of
such Right; and
 
(ii)    the Offering for such Right shall begin on its Offering Date and end
coincident with the end of the ongoing Offering.
 
3.    Rights.
 
(a)    Subject to the limitations contained herein and in the Plan, on each
Offering Date each Eligible Employee shall be granted the Right to purchase the
number of Shares purchasable with up to fifteen percent (15%) of such Eligible
Employee’s Earnings paid during such Offering after the Eligible Employee first
commences participation; provided, however, that no employee may purchase Shares
on a particular Purchase Date that would result in more than fifteen percent
(15%) of such employee’s Earnings in the period from the Offering Date to such
Purchase Date having been applied to purchase Shares under all ongoing Offerings
under the Plan and all other Company plans intended to qualify as “employee
stock purchase plans” under Section 423 of the Internal Revenue Code of 1986, as
amended (the “Code”).
 
(b)    For this Offering, “Earnings” means the total compensation paid to an
employee, including all salary, wages (including amounts elected to be deferred
by the employee, that would otherwise have been paid, under any cash or deferred
arrangement established by the Company), overtime pay, commissions, bonuses, and
other remuneration paid directly to the employee, but excluding profit sharing,
the cost of employee benefits paid for by the Company, education or tuition
reimbursements, imputed income arising under any Company group insurance or
benefit program, traveling expenses, business and moving expense reimbursements,
income received in connection with stock options, contributions made by the
Company under any employee benefit plan, and similar items of compensation.
 
(c)    Notwithstanding the foregoing, the maximum number of Shares an Eligible
Employee may purchase on any Purchase Date in an Offering shall be such number
of Shares as has a fair market



--------------------------------------------------------------------------------

 
value (determined as of the Offering Date for such Offering) equal to (x)
$25,000 multiplied by the number of calendar years in which the Right under such
Offering has been outstanding at any time, minus (y) the fair market value of
any other Shares (determined as of the relevant Offering Date with respect to
such Shares) which, for purposes of the limitation of Section 423(b)(8) of the
Code, are attributed to any of such calendar years in which the Right is
outstanding. The amount in clause (y) of the previous sentence shall be
determined in accordance with regulations applicable under Section 423(b)(8) of
the Code based on (i) the number of Shares previously purchased with respect to
such calendar years pursuant to such Offering or any other Offering under the
Plan, or pursuant to any other Company plans intended to qualify as “employee
stock purchase plans” under Section 423 of the Code, and (ii) the number of
Shares subject to other Rights outstanding on the Offering Date for such
Offering pursuant to the Plan or any other such Company plan.
 
(d)    With respect to any Offering commencing on or after November 1, 2002, the
maximum number of Shares that may be purchased by any Eligible Employee in each
Offering shall be 20,000 Shares. The maximum aggregate number of Shares
available to be purchased by all Eligible Employees under an Offering shall be
the number of Shares remaining available under the Plan on the Offering Date. If
the aggregate purchase of Shares upon exercise of Rights granted under the
Offering would exceed the maximum aggregate number of Shares available, the
Board shall make a pro rata allocation of the Shares available in a uniform and
equitable manner.
 
4.    Purchase Price.
 
(a)    The purchase price of the Shares under the Offering shall be the lesser
of eighty-five percent (85%) of the fair market value of the Shares on the
Offering Date or eighty-five percent (85%) of the fair market value of the
Shares on the Purchase Date, in each case rounded up to the nearest whole cent
per Share.
 
(b)    For the Initial Offering, the fair market value of the Shares at the time
when the Offering commences shall be the price per Share at which Shares are
first sold to the public in the Company’s initial public offering as specified
in the final prospectus with respect to that offering.
 
5.    Participation.
 
(a)    An Eligible Employee may elect to participate in an Offering only at the
beginning of the Offering or such later date specified in subparagraph 2(c).
 
(b)    A Participant who is enrolled in an Offering automatically will be
enrolled in the next Offering that commences after the current Offering ends.
 
(c)    An Eligible Employee shall become a Participant in an Offering by
delivering an agreement authorizing payroll deductions. Such deductions must be
in whole percentages, with a minimum percentage of one percent (1%) and a
maximum percentage of fifteen percent (15%) of Earnings. A Participant may not
make additional payments into his or her account. The agreement shall be made on
such enrollment form as the Company provides, and must be delivered to the
Company at least ten (10) days before the Offering Date, or before such later
date specified in subparagraph 2(c), in advance of the date of participation to
be effective, unless a later time for filing the enrollment form is set by the
Board for all Eligible Employees with respect to a given Offering Date. For the
Initial Offering, the time for filing an enrollment form and commencing
participation for individuals who are Eligible Employees on the Offering Date
for the Initial Offering may be after the Offering Date, as determined by the
Company and communicated to such Eligible Employees.



--------------------------------------------------------------------------------

 
(d)    If the agreement authorizing payroll deductions is required to be
delivered to the Company or designated Affiliate a specified number of days
before the Offering Date to be effective, then an employee who becomes eligible
during the required delivery period shall not be considered to be an Eligible
Employee at the beginning of the Offering but may elect to participate during
the Offering as provided in subparagraph 2(c).
 
6.    Changing Participation Level during Offering; Withdrawal from Offering.
 
(a)    A Participant may not increase his or her deductions during the course of
a Purchase Period. A Participant may increase or decrease his or her deductions
prior to the beginning of a new Purchase Period or a new Offering, to be
effective at the beginning of such new Purchase Period or new Offering. A
Participant shall make a change in his or her participation level by delivering
a notice to the Company in such form and at such time as the Company provides.
 
(b)    A Participant may reduce (including to zero) his or her deductions once
(and only once) during a Purchase Period, effective as soon as administratively
practicable. A Participant shall make a change in his or her participation level
by delivering a notice to the Company in such form and at such time as the
Company provides.
 
(c)    Except as otherwise specifically provided herein, a Participant may not
increase or decrease his or her participation level during the course of an
Offering.
 
(d)    Notwithstanding the foregoing, a Participant may withdraw from an
Offering and receive his or her accumulated payroll deductions from the Offering
(reduced to the extent, if any, such deductions have been used to acquire Shares
for the Participant on any prior Purchase Dates), without interest, at any time
prior to the end of the Offering, excluding only each ten (10) day period
immediately preceding a Purchase Date (or such shorter period of time determined
by the Company and communicated to Participants) by delivering a withdrawal
notice to the Company in such form as the Company provides.
 
7.    Purchases.
 
Subject to the limitations contained herein, on each Purchase Date, each
Participant’s accumulated payroll deductions (without any increase for interest)
shall be applied to the purchase of whole Shares, up to the maximum number of
Shares permitted under the Plan and the Offering.
 
8.    Notices and Agreements.
 
Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company, and unless specifically provided
for in the Plan or this Offering shall be deemed effectively given upon receipt
or, in the case of notices and agreements delivered by the Company, five (5)
days after deposit in the United States mail, postage prepaid.
 
9.    Exercise Contingent on Stockholder Approval.
 
The Rights granted under an Offering are subject to the approval of the Plan by
the Shareholders as required for the Plan to obtain treatment as a tax-qualified
employee stock purchase plan under Section 423 of the Code.



--------------------------------------------------------------------------------

 
10.    Offering Subject to Plan.
 
Each Offering is subject to all the provisions of the Plan, and its provisions
are hereby made a part of the Offering, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.